Exhibit 10.30

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (the
“Amendment”), dated August 29, 2008, is entered into by and between RF
MONOLITHICS, INC., a Delaware corporation (the “Borrower”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (the “Lender”), acting through its Wells Fargo
Business Credit operating division.

RECITALS

A. The Borrower and the Lender are parties to a Credit and Security Agreement
dated as of August 29, 2007 (as amended from time to time, the “Credit
Agreement”). Capitalized terms used in these recitals have the meanings given to
them in the Credit Agreement unless otherwise specified.

B. The Borrower has requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Defined Terms. (a) Capitalized terms used in this Amendment which are defined
in the Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein.

(b) Section 1.1 of the Credit Agreement is amended by amending and restating the
definition of “Borrowing Base” to read as follows:

“Borrowing Base” means at any time the lesser of:

(a) The Maximum Line Amount; or

(b) Subject to change from time to time in the Lender’s commercially reasonable
discretion, the sum of:

(i) The lesser of (A) the product of the Accounts Advance Rate times Eligible
Accounts (provided that Accounts owned by Aleier, Inc. that are created after
August 31, 2008 will not be considered Eligible Accounts) or (B) $11,000,000,
plus

 

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT – Page 1



--------------------------------------------------------------------------------

(ii) The lesser of (A) (1) the product of the Borrower Finished Goods Advance
Rate times Borrower’s finished goods Eligible Inventory, plus (2) the product of
the Cirronet Finished Goods Advance Rate times Cirronet’s finished goods
Eligible Inventory, plus (3) the product of the Borrower Raw Materials Advance
Rate times Borrower’s raw materials Eligible Inventory, plus (4) the product of
the Cirronet Raw Materials Advance Rate times Cirronet’s raw materials Eligible
Inventory; (provided that Inventory owned by Aleier, Inc. will not be considered
Eligible Inventory after August 31, 2008), or (B) $3,000,000, less

(iii) Indebtedness that the Borrower owes to the Lender that has not yet been
advanced on the Revolving Note, including, without limitation, the L/C Amount,
and the dollar amount that the Lender in its reasonable discretion then
determines to be a reasonable determination of the Borrower’s credit exposure
with respect to any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement offered to Borrower by
Lender that is not described in Article II of this Agreement and any
indebtedness owed by Borrower to Wells Fargo Merchant Services, L.L.C, less

(iv) a Borrowing Base reserve in the amount of (A) $100,000 for the month ending
June 30, 2008, (B) $200,000 for the month ending July 31, 2008, (C) $300,000 for
the month ending August 31, 2008, (D) $400,000 for the month ending
September 30, 2008 and (E) $500,000 for the month ending October 31, 2008 and
all periods thereafter.

(b) Section 1.1 of the Credit Agreement is amended by amending and restating
subsection (i) of the definition of “Eligible Inventory” to read as follows:

(i) Inventory that is: in-transit; located at any warehouse, job site or other
premises not approved by the Lender in writing; not subject to a duly perfected
first priority security interest in the Lender’s favor; not located on the
Borrower’s premises in Texas and Georgia or on the premises owned by U-Freight
America, Inc. located at 405B South Airport Blvd., South San Francisco, CA or on
the premises owned by JIT Services, LLC located at 125 Electronics Blvd.,
Huntsville, Alabama (provided, that future locations will be considered, subject
to a fully executed waiver, in form and substance reasonably acceptable to the
Lender); covered by any negotiable or non-negotiable warehouse receipt, bill of
lading or other document of title; on consignment from any Person; on
consignment to any Person or subject to any bailment unless such consignee or
bailee has executed an agreement with the Lender;

2. Financial Covenants. Section 6.2 of the Credit Agreement shall be deleted in
its entirety and restated as follows:

 

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT – Page 2



--------------------------------------------------------------------------------

6.2 Financial Covenants.

(a) Minimum Net Income. The Borrower will achieve for each period described
below, Net Income of not less than the amount set forth for each such period
(numbers appearing between “( )” are negative):

 

Period

   Minimum Net Income  

Fiscal Year Ending August 31, 2008

   $ (3,569,000 )

September 1, 2008 through November 30, 2008

   $ (200,000 )

September 1, 2008 through February 28, 2009

   $ (200,000 )

September 1, 2008 through May 30, 2009

   $ 75,000  

Fiscal Year Ending August 31, 2009

   $ 650,000  

Provided that Net Income shall be calculated before all non-cash expenses
related to the divesture of Aleier and Cirronet asset impairment write-offs for
the calculation for the fiscal year ending August 31, 2008.

(b) Stop Loss, Quarterly Net Income. The Borrower will not, (i) during the
fiscal quarter ending November 30, 2008, suffer a Net Loss in excess of
$200,000, (ii) during the fiscal quarter ending February 28, 2009, suffer a Net
Loss, (iii) during the fiscal quarter ending May 30, 2009, have a Net Income
less than $275,000, and (iv) during the fiscal quarter ending August 31, 2009,
have a Net Income less than $575,000.

(c) Minimum Debt Service Coverage Ratio. The Borrower will maintain, during each
period described below, a Debt Service Coverage Ratio, determined as at the end
of each month, of not less than the ratio set forth for each such period:

 

Period

   Minimum Debt Service
Coverage Ratio

September 1, 2008 through November 30, 2008

   1.15 to 1.00

September 1, 2008 through February 28, 2009

   1.25 to 1.00

September 1, 2008 through May 30, 2009

   1.47 to 1.00

Fiscal Year Ending August 31, 2009

   1.76 to 1.00

(d) Capital Expenditures. The Borrower will not incur or contract to incur
Capital Expenditures of more than (i) $1,200,000 in the aggregate during the
fiscal year ending August 31, 2008 and (ii) $300,000 in the aggregate during the
fiscal year ending August 31, 2009.

 

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT – Page 3



--------------------------------------------------------------------------------

(e) Intentionally Omitted.

(f) New Covenants. On or before August 15, 2009, the Borrower and Lender shall
in good faith negotiate and agree on new covenant levels for Section 6.2 for
periods after such date.

3. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.

4. Amendment Fee. The Borrower shall pay the Lender as of the date hereof a
fully earned, non-refundable fee in the amount of $25,000 in consideration of
the Lender’s execution and delivery of this Amendment.

5. Conditions Precedent. This Amendment shall be effective when the Lender shall
have received an executed original hereof, together with each of the following,
each in substance and form acceptable to the Lender in its sole discretion:

(a) A Certificate of the Secretary of the Borrower certifying as to (i) the
resolutions of the board of directors of the Borrower approving the execution
and delivery of this Amendment, (ii) the fact that the certificate of
incorporation and bylaws of the Borrower, which were certified and delivered to
the Lender pursuant to the Certificate of Authority of the Borrower’s secretary
or assistant secretary dated as of August 29, 2007, continue in full force and
effect and have not been amended or otherwise modified except as set forth in
the Certificate to be delivered, and (iii) certifying that the officers and
agents of the Borrower who have been certified to the Lender, pursuant to the
Certificate of Authority of the Borrower’s secretary or assistant secretary
dated as of August 29, 2007, as being authorized to sign and to act on behalf of
the Borrower continue to be so authorized or setting forth the sample signatures
of each of the officers and agents of the Borrower authorized to execute and
deliver this Amendment and all other documents, agreements and certificates on
behalf of the Borrower.

(b) No Default or Event of Default shall have occurred and be continuing.

(c) Such other matters as the Lender may in its reasonable discretion require.

6. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:

(a) The Borrower has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its obligations hereunder, and this Amendment and all such other agreements and
instruments has been duly executed and delivered by the Borrower and constitute
the legal, valid and binding obligation of the Borrower, enforceable in
accordance with its terms.

 

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT – Page 4



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Borrower of this Amendment
and any other agreements or instruments required hereunder have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrower, or the
certificate of incorporation or bylaws of the Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other material agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.

(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

7. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.

8. No Other Waiver. The execution of this Amendment and the acceptance of all
other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or Event of Default under the Credit Agreement or a waiver
of any breach, default or event of default under any Security Document or other
document held by the Lender, whether or not known to the Lender and whether or
not existing on the date of this Amendment.

9. Release. The Borrower hereby absolutely and unconditionally releases and
forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower has had, now has or
has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

10. Costs and Expenses. The Borrower hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrower specifically
agrees to pay all reasonable fees and disbursements of counsel to the Lender for
the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses.

 

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT – Page 5



--------------------------------------------------------------------------------

11. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

12. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES RELATING TO THE LOAN DOCUMENTS OR THE INDEBTEDNESS EVIDENCED BY THE
LOAN DOCUMENTS.

 

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT – Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION

  RF MONOLITHICS, INC. By  

/s/ Julie K. Johnston

  By:  

/s/ Harley E Barnes III

  Julie K. Johnston     Harley E Barnes III   Its Vice President     Chief
Financial Officer

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT – Solo Page



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

The undersigned, each a guarantor of the indebtedness of RF Monolithics, Inc.
(the “Borrower”) to Wells Fargo Bank, National Association (the “Lender”),
acting through its Wells Fargo Business Credit operating division, pursuant to
the separate Guaranty of each Guarantor dated as of August 29, 2007, as the case
may be (each, a “Guaranty”), hereby (i) acknowledges receipt of the foregoing
Amendment; (ii) consents to the terms (including without limitation the release
set forth in Paragraph 9 of the Amendment) and execution thereof;
(iii) reaffirms all obligations to the Lender pursuant to the terms of the
Guaranty; and (iv) acknowledges that the Lender and Borrower may amend, restate,
extend, renew or otherwise modify the Agreement and any indebtedness or
agreement of the Borrower, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Guaranty for all of the Borrower’s present and future indebtedness to the
Lender.

 

ALEIER, INC. By  

 

  Harley E Barnes III   Vice President CIRRONET INC. By  

 

  Harley E Barnes III   Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT – Solo Page